The opinion of the court was delivered by
HortoN, C. J.:
The district judge on the receipt of the letter sent to him on the 17th of January, 1894, by F. D. Waugh, construed it as a contempt, and, after a hearing upon an information filed by the county attorney, adjudged Waugh* guilty of a contempt, fined him $50, and ordered him to be. «committed until the fine and costs were paid. The contention is, that Waugh was not guilty of any contempt; that he-should have been discharged upon his statement “ that he had no intention of contempt of the court or anyone else/’ and' that there was no case pending before the court to which the letter referred or was in any way connected. The rulings of the district court in the case of Waugh against the Stauber Uhl company were referred to in the letter, and the writer said, among other things:
“I did not deem it necessary to go to you with a body of friends and creditors to impress upon you how important, it. was that I should have the money that was tied up by the garnishment, "... and exact of you a promise to rule in *693my favor. ... I supposed that surely we would get some chance for a hearing. I did not think it possible that our judge could be so warped by such a procedure as to entirely overlook the interests of a poor man, and ride over him roughshod, and decide in favor of a corporation. Will you kindly help me, and inform me what I can do that I may know that you are not the unjust judge that would not give a poor man the same chance that a bank has, and you will lift a load from my heart? And the most unkind act of all was, when we had not even a chance to be heard, was for you to allow an attorney to tax with costs.”
The letter was evidently written for the purpose of complaining of the rulings of the trial judge, and of influencing the course of justice in the decision of a cause. It also contained severe imputations against the trial judge, and was an attempt at least to obstruct, prevent and embarrass the administration of justice. Its language was disrespectful, insulting, and contemptuous. (In re Pryor, 18 Kas. 72.) It is true, when Waugh came into court, he disavowed any intentional disrespect to or contempt of the court, but admitted he wrote and sent the letter. The trial judge might have discharged Waugh after his disavowal, upon the ground that his disappointment being great over an adverse decision, he had written stronger than he had intended, in a momentary outbreak of anger. Generally, as was said in In re Pryor, supra, “A judge will wisely overlook any mere hasty, unguarded expression of passion or disappointment, even though disrespectful, or simply notice it by a reproof.” But the mere denying by Waugh of any disrespectful or insulting design in the letter reflecting upon the trial judge does not relieve him of responsibility for the language he actually used. It is not for him or his counsel to construe or state the effect of the language. (United States v. Late Corporation of Latter-Day Saints, 21 Pac. Rep. 524; McCormick v. Sheridan, 21 id. 24.) We cannot say it was the duty of the trial court, upon his mere disavowal, to order his discharge. The question of the advisability of the court’s action is not the matter of our consideration. It is the question of power, and whether *694the letter was, in fact, a contempt. The matter referred to in the letter was still pending before the court. Evidently Waugh so understood it, because his purpose in writing the letter seems to have been to obtain another hearing before the court. He testified, among other things, as follows:
“Ques. One of the objects «you had in writing the letter was simply to ask if there was any way that the matter could be disposed of without going to the supreme court? Ans. That was my whole object.
“Q. You had been ad vised, by your attorney before this that was the only thing left for you? A. At the meeting Monday night, that was the advice my attorney gave me.
“Q,. You are anxious and desirous that an order should be made whereby you would get your money? A. Yes, sir; I was viry anxious.
“Q,. It was not material to you how it was obtained, so long as it was done tor you? A. Yes; I only wanted justice. I felt it was just that I should have it. I could n’t feel any other way.”
Again, it appears from the record that the case of Waugh against the Stauber and Uhl company had not passed beyond the jurisdiction of the trial judge; that the term of the court had not expired, and that the order made by the court was subject to change or modification after the letter was received. Further, the fund in controversy and concerning the disposition of which the letter was written by Waugh was ordered by the court to be retained by the garnishee for further proceedings. The case was under the full control of the court, at least until the final adjournment for the term. The judgment will be affirmed.
All the Justices concurring.